Citation Nr: 0729427	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-05 120	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected Grade I anterolisthesis of L5 
on S1 with bilateral spondylolysis of the lumbar spine 
(hereinafter lumbar spine disability) prior to April 27, 
2005.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbar spine disability 
beginning April 27, 2005.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from September 
1981 to June 1990.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted service connection for 
low back disability and left knee strain and assigned a 10 
percent evaluation for each disability effective April 18, 
2002.  The veteran timely appealed the assigned ratings.

The veteran testified at a personal hearing before the 
undersigned member of the Board sitting at the RO in June 
2007, and a transcript of the hearing is on file.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for service-connected left knee sprain is being 
remanded to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Medical evidence prior to April 2005 reveals flexion of 
the low back to 80 degrees without additional limitation on 
repetitive motion due to pain, weakness, fatigue, lack of 
endurance, or incoordination.

2.  Examination on April 27, 2005 showed limitation of 
flexion of the lumbar spine to 60 degrees due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent prior to April 27, 2005 for 
service-connected low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5292 (2003); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5242 
(2004).  

2.  The criteria for the assignment of a rating of 20 
percent, but no higher, beginning April 27, 2005 for 
service-connected low back disability have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5242 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In June 2002, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection for low back disability.  In accordance with the 
requirements of VCAA, the letter informed the veteran what 
evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Although this letter did not specifically inform the veteran 
of the evidence necessary to warrant a compensable rating for 
low back disability, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate newly 
raised or "downstream" issues, such as the claim for 
increased compensation following the initial grant of service 
connection for back disability in the instant case, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate section 5103(a) notice.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board therefore 
believes that appropriate notice has been given in this case.  

Thus, the RO while not provided a notice letter specific to 
the claims for higher ratings, given the above, and because 
the appellant and his representative have demonstrated a 
clearly understanding of what is needed substantiate the 
claim for higher rating, the Board finds that the appellant 
is not shown to be prejudiced by the timing, content, or form 
of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) ((rejecting the argument that the Board 
lacks authority to consider harmless error).  See also, 
Dunlap v. Nicholson, 11 Vet. App. 112 (2007) (holding that 
notice deficiencies are not prejudicial if they did not 
render the claimant without a meaningful opportunity to 
participate effectively in the processing of his or her 
claim).  The Board also points out that neither the veteran 
nor his representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice to the veteran.

Private medical evidence was subsequently added to the claims 
file.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  Based on this record, the 
Board finds that VA's duty to notify has been satisfied.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in a March 2006 
letter about effective dates if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are several examination 
reports on file, including in May 2005.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his June 2007 hearing.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issue decided 
herein.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).    


Rating Criteria

During the course of this appeal, VA revised the criteria for 
diagnosing and evaluating the spine, effective on September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's Office of General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 
25179 (2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

The RO addressed the veteran's claim for increase under both 
the old and new criteria for lumbar spine disabilities.  
Therefore, there is no prejudice to the veteran for the Board 
to apply both the old and new regulatory provisions in the 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, effective prior to September 26, 2003, a 10 
percent evaluation was assigned for slight, a 20 percent 
evaluation for moderate, and a 40 percent evaluation for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1993).  

Additionally, a 10 percent evaluation was warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was for assignment with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in standing position.  For severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation was assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2006).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2006).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2006).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2006).  


Analysis

The veteran was service connected for lumbar spine disability 
by rating decision in April 2004 and assigned a 10 percent 
rating, effective on April 18, 2002, which he timely 
appealed.  As noted above, the rating schedule was revised 
for disabilities of spine effective September 26, 2003.

The medical evidence prior to September 26, 2003, reveals 
complaints of low back pain that, according to S.K.M., M.D., 
in November 2002, caused limited range of motion of the back 
and impaired the veteran's ability to perform daily 
activities.  A September 2000 private examination report 
noted flexion of the lumbar spine to 80 degrees, extension to 
30 degrees with pain, right lateral movement to 35 degrees, 
left lateral movement to 25 degrees and bilateral rotation to 
30 degrees.  There was no fatigue, weakness, lack on 
endurance or incoordination noted.  Consequently, there is no 
medical evidence prior to September 26, 2003 of more than 
slight limitation of motion of the lumbar spine or more than 
characteristic pain on back motion.

With forward flexion to 80 degrees and no evidence of back 
muscle spasm, the above noted medical evidence prior to 
September 26, 2003, does not show more than slight loss of 
back motion or more than characteristic pain on back motion.  
The Board finds that the disability picture for the veteran's 
service-connected low back disorder does not meet or more 
nearly approximate the criteria for a rating in excess of 10 
percent under Diagnostic Code 5292 or 5295.  

To warrant a rating of 20 percent under the criteria for 
disability of the spine effective on September 26, 2003, 
there would need to be evidence of flexion to more than 30 
degrees but to no more than 60 degrees or evidence of 
combined motion to no more than 120 degrees.  

When examined by Primary Care Center in March 2004, range of 
motion of the lumbar spine included 80 degrees of forward 
flexion, 25 degrees of extension and lateral bending to 
either side, and 40 degrees of rotation to either side; there 
was pain at the extremes of motion.  Neurological evaluation 
was normal and there was no muscle spasm.  There was no 
additional limitation due to fatigue, weakness, lack of 
endurance, or incoordination.  X-rays revealed Grade I 
anterolisthesis of L5 on S1 with bilateral spondylosis.

However, when examined for VA purposes on April 27, 2005, the 
veteran's low back disability appeared to be worse, as motion 
of the lumbar spine included 70 degrees of forward flexion 
and it was indicated pain occurred at 60 degrees; 5 degrees 
of extension with pain at 0 degrees, and 10 degrees of 
lateral bending and rotation to either side, with pain at 10 
degrees of each motion.  Moreover, it was reported that there 
was additional limitation due to pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.

Consequently, an evaluation of 20 percent for service-
connected low back disability is warranted under new 
Diagnostic Code 5242.  An evaluation in excess of 20 percent 
is not warranted under the new criteria because there is no 
evidence of limitation of motion of the lumbar spine to 30 
degrees or less or of favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2006).

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
veteran's service-connected low back disorder.  See Tedeschi, 
7 Vet. App. at 414.  However since there is no evidence of 
vertebral fracture, ankylosis, or intervertebral disc 
syndrome in the medical evidence prior to September 26, 2003, 
there is no other diagnostic code under which the veteran's 
low back disability should be rated.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289, 5293 (2002).

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  The Board would note that the 
medical evidence on file does not reveal findings of 
neuropathy.  It was noted on examination in May 2005 that 
there was no evidence of disc herniation.  As there is no 
medical evidence of neurological impairment of the low back 
warranting a compensable evaluation, the Board finds that a 
higher evaluation cannot be assigned by providing separate 
evaluations for the chronic orthopedic and neurologic 
manifestations of the veteran's low back disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2006).  

An increased evaluation can also be assigned for low back 
disability based on functional impairment before or after 
September 26, 2003.  Deluca v. Brown, 8 Vet. App. 202 (1995).  
As there was no evidence of additional disability of the low 
back prior to April 27, 2005 due to pain, weakness, fatigue, 
lack of endurance, or incoordination, an increased rating 
based on the factors discussed in Deluca is not warranted 
prior to April 27, 2005.   

With regard to the 20 percent rating assigned from April 27, 
2005, as noted above, the medical evidence shows pain on 
motion and evidence of additional functional loss.  The 
functional loss due to pain has been considered in assigning 
the 30 percent rating for the lumbar spine condition, and it 
is concluded that no higher rating is assignable based on 
consideration of the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and DeLuca.  There simply is no evidence that 
pain is so disabling as to actually or effectively result in 
ankylosis, the only basis for assignment of a higher rating 
on the basis of limited motion.

Accordingly, based on the evidence on file, the Board 
concludes that staged ratings are warranted as noted above 
for the veteran's service-connected low back disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of that assigned is 
provided for the service-connected low back disability at 
issue, but the medical evidence reflects that the required 
symptomatology, which involves unfavorable ankylosis of the 
entire spine, is not present in this case.  

Consequently, while the veteran's service-connected low back 
disability has caused some interference with the veteran's 
ability to work, as reflected in the assigned ratings noted 
above, the Board finds that there is no evidence 
demonstrating that any of this disability markedly 
interferences with employment.  

Further, there is no evidence that the veteran has been 
hospitalized due to the service-connected disability at 
issue.  In light of the above, the RO's decision not to refer 
the issue for extraschedular consideration to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service was correct.  




ORDER

An initial evaluation in excess of 10 percent for service-
connected low back disability prior to April 27, 2005 is 
denied.

An evaluation of 20 percent for service-connected low back 
disability beginning April 27, 2005, is granted subject to 
the controlling regulations applicable to the payment of 
monetary benefits.


REMAND

A review of the claims file reveals that although the veteran 
is service connected for left knee strain, May 2004 magnetic 
resonance imaging of the left knee showed a tear of the 
posterior horn of the medial meniscus and x-rays in May 2005 
revealed arthritis of the left knee.  Left knee 
symptomatology on examination in April 2005 was worse than on 
previous evaluations, and it is unclear how much of this 
increase is due to service-connected left knee disability.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the nature, severity, or etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Accordingly, the issue of an initial evaluation in excess of 
10 percent for service-connected left knee strain is REMANDED 
to the AOJ for the following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
May 2005 for knee disability.  After 
securing any appropriate consent from the 
veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  The RO 
should also advise the veteran of the 
evidence needed to substantiate a claim 
for an increased rating.  All attempts to 
secure this evidence must be documented 
in the claims file by the AOJ.  

2.  The AOJ should arrange for a VA 
examination to determine the current 
nature and severity of his service-
connected left knee disability.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  The examiner 
must note in the record that the claims 
file has been reviewed.  All indicated 
tests and studies, including x-rays, 
should be accomplished; and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must specify which left knee 
symptoms are due to service-connected 
left knee disability and specify if there 
are any symptoms that are unrelated to 
service-connected left knee strain.

The examiner must also provide findings 
on the range of motion of the left lower 
extremity, with standard ranges provided 
for comparison purposes, and comment on 
whether there is any left knee weakness, 
fatigability, incoordination, or flare-
ups.  If feasible, such findings must be 
portrayed in terms of degrees of 
additional loss of motion.  The examiner 
must identify any objective evidence of 
pain in the left knee and any functional 
loss associated with pain.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After completion of all indicated 
development, VA must readjudicate the 
issue currently on appeal based on all 
relevant evidence on file, to include any 
additional evidence added as a result of 
this remand.  The AOJ should consider all 
potentially applicable diagnostic codes.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case, which 
addresses the propriety of referral of 
this case for the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and includes a discussion 
of the evidence both for and against 
referral.  The Supplemental Statement of 
the Case should also discuss whether 
staged ratings are warranted for the 
veteran's service-connected left knee 
strain and whether separate ratings can 
be assigned for loss of flexion and for 
loss of extension of the left knee.  The 
veteran and his representative must be 
afforded an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


